Citation Nr: 1038266	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  10-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for status-
post arthroscopic medial meniscectomy of the left knee with 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran presented testimony in a travel board 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his March 2010 hearing, the Veteran submitted a VA Form 21-
4211, Authorization and Consent to Release Information to VA, 
indicating that there were outstanding treatment records for his 
bilateral knee disability from Dr. J. W.  The Veteran indicated 
that he was waiving RO consideration of the evidence.  The Board 
held the record open for a period of 60 days in order for the 
Veteran to obtain the record.  He did not, however, submit the 
records.  The Board regrets remanding this matter.  Because VA is 
on notice that there are records that may be applicable to the 
Veteran's claims and because these records may be of use in 
deciding the claims, however, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(1) (2009).  

The Veteran is advised that while these matters are being 
remanded for additional medical records, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment records 
from Dr. J. W. as indicated on the March 
2010 VA Form 21-4211, Authorization and 
Consent to Release Information to VA.  All 
attempts to obtain these records must be 
documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; and 
(d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Then, if additional evidence is received, 
the RO should issue a supplemental 
statement of the case.  Thereafter, and 
after ensuring any other necessary 
development has been completed, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


